Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings submitted October 21, 2022 have been approved by the examiner. However, many issues remain as discussed below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 87, 150. 
The drawings are objected to because in Fig. 1A and 1B, it is unclear how numeral 85 is directed to a guide rail and in Fig.  5, it is unclear what feature numeral 29 is directed to.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opposing guide rails shown retaining the chair must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. (claim 8)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55,65” has been used to designate both beams (Fig. 1C) and walls (Fig. 1A,B).  										Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the feature of the opposing side edges perpendicularly aligned and abutted with an upper portion of the side walls is not discussed in the specification.  It is believed that this feature is the lateral support beams 56, shown and discussed.   Also, there is no mention of back wall portions of the front desk unit in the specification. Finally, there is no brief description for Fig. 1 and  in paragraph 031, (120.125) should be (120,125).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   For claim 1,  it is unclear whether or not the upper and back wall portions are part of the back wall or additional structures added thereon.  This is not clearly shown in the figures or discussed in the specification, as originally filed. Furthermore, is it confusing that the sidewalls and side edges in claim 1 are claimed as such, since in the specification, they are disclosed as beams (55,65,56) having one of the sets of beams extending in a tapered manner (65) and a set of beams (56) extending perpendicular to the other beams.  It is the members (55) in Figs. 1A and 1B that are disclosed as walls and which taper downwardly.  For claim 12, the specification and drawings, as originally filed, do not disclose or clearly show a shelf abutting the back edge of an upper back wall.  For claim 20, it appears that the embodiment shown in Figs. 1 A and 1B is now being claimed; however, in claim 1, to which claim 20 depends, the embodiment shown in Fig. 1C with the perpendicular side edges (beams) has already been claimed. Two distinct embodiments cannot be claimed in the same line of claims, as they are never used together. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, “the platform”  does not appear to be the lower platform claimed at the beginning of the claim; therefore, it lacks antecedent basis.  This platform appears to be the shelf (45). If so, claim 12 would need to be redefined, since the same feature cannot be claimed using two names.  Also for claim 1, “the top side” lacks antecedent basis. It should be “a top side”.

Response to Arguments
Although many of the objections and 112 rejections have been addressed by the amendment, in modifying the claims and drawings, new objections and 112 rejections have been created, as discussed above. Also, not all the objections and 112 rejections were taken care of by the amendment.  See above.
The amendments to the claims have overcome the art rejections over Caller (GB511,495) and Agazzi (1,749,686) in view of Bell (9,022,414).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
November 1, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637